ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Hempt Bros., Inc.                             )      ASBCA No. 59923
                                              )
Under Purchase Order No. AMMO RD              )

APPEARANCE FOR THE APPELLANT:                        Michael L. Bangs, Esq.
                                                      Bangs Law Office, LLC
                                                      Camp Hill, PA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Lawrence P. Gilbert, JA
                                                      Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

       On 6 April 2015, appellant, Hempt Bros., Inc. (Hempt), filed this appeal from a
contracting officer's 4 February 2015 final decision. On 11May2015, the Board
ordered that the parties address whether the Board possessed jurisdiction to entertain
the appeal. In response, the government argued that no contract existed with appellant
and, at best, appellant may be a subcontractor for providing services. Thus, no privity
exists between Hempt and the government. Also, in response on 10 June 2015,
Hempt, through counsel, stated:

                      Hempt had no intention of presenting a formal
               "claim" under this administrative process to the contracting
               officer and its letter of January 12, 2015 [seeking payment
               of $13,213.81] was never intended to be as such ....



                         Hempt does not believe that the matters at
               issue ... should be subject to the Armed Services Board of
               Contract Appeals. Hempt believes that [the government]
               erroneously invoked this appeal process and it should not
               continue.

                      Hempt believes that the proper decision in this
               matter is that the Armed Services Board of Contract
               Appeals lacks jurisdiction to hear this matter in that it is
               not an appeal of the contracting officer's decision at all.

       On 27 August 2015, the Board ordered that by 4 September 2015, the parties
show cause why, in view ofHempt's 10 June 2015 statements, the appeal should not
be considered withdrawn, and why, therefore, the appeal should not be dismissed
without prejudice. On 1 September 2015, the government responded that the appeal
should be withdrawn, and that it did not oppose dismissal with or without prejudice.
Appellant has not responded to the order to show cause. In view of Hempt's 10 June
2015 statements, we find that the appeal has been withdrawn. Accordingly, the appeal
is dismissed from the Board's docket, without prejudice.

      Dated: 3 November 2015



                                                     Administ ative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

 I concur                                            I concur
        /~~                     /./     /                    /·)     -~---
~~~~~&---
Administrative Judge
                                                     RICJ~~CKLEFORD
                                                     Administrative Judge
Acting Chairman                                      Vice Chairman
Armed Services Board                                 Armed Services Board
of Contract Appeals                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59923, Appeal ofHempt
Bros., Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                                 .GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals



                                              2